Opinion issued January 24, 2013




                                      In The
                               Court of Appeals
                                     For The
                            First District of Texas


                               NO. 01-11-00246-CV


                       JOSEPHINE MASUKU, Appellant

                                        V.

                        BANK OF AMERICA, Appellee


                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                    Trial Court Cause No. 11CCV044193


                        MEMORANDUM OPINION

      Appellant, Josephine Masuku, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).   After being notified that this appeal was subject to
dismissal, appellant did not respond.    See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                        2